DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-32 are pending in this office action and presented for examination.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
In [0001], “GPU render” should be “GPU to render”. 
In [0018], regarding “all but one process to use hardware acceleration provided by software”, it is unclear as to how software provides hardware acceleration in view of the context of the language.
Paragraph [0021] discloses “memory controller 130”; however, it appears the memory controller is instead associated with reference character 135 in Figure 1. 
Paragraph [0021] discloses “memory 115”; however, it appears the memory is instead associated with reference character 140 in Figure 1. 
In [0021], “GPU 105 render” should be “GPU 105 to render”. 
In [0025], “back – to – back” should be “back-to-back”. 
In [0025], “batch - based” should be “batch-based”. 
In [0025], “GPU and ATC 165” should be “GPU MMU ATC 165” in view of FIG. 1. 
Paragraph [0025] does not end in a period. 
Paragraph [0026] discloses “memory 115”; however, reference character 115 is not associated with memory in FIG. 1. 
In [0029], reference character 240 does not appear in FIG. 2. Relatedly, reference character 244 in FIG. 2 does not appear in the specification. 
Paragraph [0042] discloses “ISP 410”; however, reference character 410 is not associated with ISP in FIG. 4. 
Paragraph [0043] discloses “local GPU virtual memory ATC 425”; however, reference character 425 is not associated with “local GPU virtual memory ATC” in FIG. 4. 
In [0045], “of the of the” should be “of the”. 
Paragraph [0049] discloses “kernel mode 610”; however, reference character 610 is not associated with kernel mode in FIG. 6. 

Drawings
The drawings are objected to because:
In Figure 4, reference character 322 is associated with system memory; however, reference character 328 is associated with system memory in Figure 3 and specification paragraphs such as [0038] and [0043].
In Figure 7, block 720, “RUN TIME” should be “RUNTIME”. 
In Figure 10, block 1065, “SECONDGUEST” should be “SECOND GUEST”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “kernel mode unit configured to execute a hypervisor and guest virtual machines (VMs)” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, claim limitation “kernel mode unit configured to execute a hypervisor and guest virtual machines (VMs)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not appear to disclose a structure that performs the function in the claim. 
Claims 2-12 are rejected for failing to alleviate the rejection of claim 1 above.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, claim limitation “kernel mode unit configured to execute a hypervisor and guest virtual machines (VMs)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not appear to disclose a structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-12 are rejected for failing to alleviate the rejection of claim 1 above.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 recites the limitation “the guest VM” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. Examiner is interpreting this limitation to be “the first guest VM”. 

Claim 13 recites the limitation “the fixed function hardware block configured to implement the first virtual function” in lines 13-14. However, there is insufficient antecedent basis for this limitation in the claims. Examiner is interpreting this limitation to be “the fixed function hardware block configured to execute the first virtual function”.
Claims 14-24 are rejected for failing to alleviate the rejection of claim 13 above.

Claim 14 recites the limitation “the virtual functions” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 15 recites the limitation “the virtual functions” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in clam 15, line 4. 

Claim 16 recites the limitation “the frames that are operated on by the first virtual function” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. Examiner is interpreting this limitation to be “the frames”. 
Claim 16 recites the limitation “the virtual function” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. Examiner is interpreting this limitation to be “the first virtual function”. Note that this limitation is also recited in claim 16, line 4. 
Claims 17-24 are rejected for failing to alleviate the rejections of claim 16 above. 

Claim 17 recites the limitation “a first guest VM” in line 2. However, it is indefinite as to whether this first guest VM is the same as a or different than “a first guest VM” previously recited in claim 13, line 2.
Claims 18-24 are rejected for failing to alleviate the rejection of claim 17 above. 

Claim 18 recites the limitation “[t]he method of claim 17, further comprising: granting, from the hypervisor, the first guest VM access to the first subset of the set of registers during the first time interval” in lines 1-3. Claim 13, upon which claim 18 is indirectly dependent, recites the limitation “granting, from the hypervisor and to the first guest VM, access to a first subset of a set of registers” in lines 6-7. As such, it is indefinite as to whether the overall method of claim 18 entails one granting step or two granting steps, in view of the “further comprising” language in claim 18, line 1.
Claim 18 recites the limitation “the subsets of the set of registers” in line 4. However, there is insufficient antecedent basis for this limitation in the claims.
Claims 19-24 are rejected for failing to alleviate the rejections of claim 18 above.

Claim 19 recites the limitation “wherein configuring the first virtual function comprises” in line 1. However, there is insufficient antecedent basis for this limitation in the claims, and it is indefinite as to whether this limitation is intended to have antecedent basis to “configuring the fixed function hardware block to execute the first virtual function” in claim 13, line 9.

Claim 23 recites the limitation “frames stored in a frame buffer” in line 2. However, it is indefinite as to whether this limitation is intended to have antecedent basis back to “a frame 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuth (Consistency and Security: AMD’s approach to GPU virtualization) in view of Vembu et al. (Vembu) (US 20180218530 A1).
Consider claim 1, Knuth discloses a processing unit (page 2, GPU) comprising: a kernel mode unit configured to execute a hypervisor (page 2, col. 2, hypervisor) and guest virtual machines (VMs) (page 2, VMs); a fixed function hardware block (page 2, GPU hardware; page 3, video encoder and security hardware) configured to implement a physical function (page 2, Physical Function), wherein virtual functions corresponding to the physical function (page 2, Virtual functions) are exposed to the guest VMs (page 2, VMs talk directly to the VF); and a set of registers, wherein subsets of the set of registers are allocated to store information associated with the virtual functions (page 2, allocating specific registers and memory for each VF), and wherein the fixed function hardware block executes one of the virtual functions for one of the guest VMs based on the information stored in a corresponding one of the subsets (page 2, with SR-IOV, the physical separation is accomplished by allocating specific registers and memory for 
To any extent to which Knuth does not inherently disclose that the unit configured to execute a hypervisor and guest virtual machines is a “kernel mode” unit, Vembu explicitly discloses of kernel mode ([0109], kernel mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vembu with the invention of Knuth, as this modification merely entails the combination of prior art elements (Knuth’s prior art elements as cited above, and Vembu’s kernel mode) according to known methods (use of a kernel mode in a processing unit) to yield predictable results (Knuth’s unit configured to execute a hypervisor and guest virtual machines being a “kernel mode” unit), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 4, the previously presented prior art combination entails the processing unit of claim 1, wherein each subset of the set of registers includes a frame buffer to store frames that are operated on by the virtual function associated with the subset (Knuth, page 2, Virtual Functions, or VFs, represent predefined slices of physical resources. In the case of a GPU, this could mean frame buffer memory and GPU cores), context registers to define an operating state of the virtual function (Knuth, page 3, since a virtualized GPU is shared across many VMs, the GPU hardware tracks the data for each VF and saves the context of each VF when it is time to switch). In addition, Vembu discloses a doorbell to signal that the virtual function is ready to be scheduled for execution ([0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism 
Vembu’s teaching enables efficient running of workloads from different virtual machines (Vembu, [0121], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the further teaching of Vembu with the previously presented prior art combination of Knuth and Vembu in order to enable efficient running of workloads from different virtual machines. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Vembu with the previously presented prior art combination of Knuth and Vembu, as this modification merely entails the combination of prior art elements (the previously presented prior art combination of Knuth and Vembu, and Vembu’s teaching of doorbells) according to known methods (use of doorbells as a mechanism to trigger execution) to yield predictable results (the previously presented prior art combination of Knuth and Vembu, using doorbells as a mechanism to trigger execution), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 5, the overall combination entails the processing unit of claim 4, further comprising a scheduler configured to schedule a first guest VM of the guest VMs to execute a first virtual function of the virtual functions in a first time interval (Knuth, page 3, switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card) in response to signaling from the first guest VM (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; Vembu, [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); Vembu, [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; Vembu, [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM; Knuth, page 3, requests of the resource-hungry applications in each VM).

Consider claim 6, the overall combination entails the processing unit of claim 5, wherein the hypervisor grants the first guest VM access to a first subset of the set of registers during the first time interval, and wherein the hypervisor denies unscheduled guest VMs access to the set of registers during the first time interval (Knuth, page 3, since a virtualized GPU is shared across many VMs, the GPU hardware tracks the data for each VF and saves the context of each VF when it is time to switch. Switching is accomplished via a hardware-based scheduler that AMD 

Consider claim 7, the overall combination entails the processing unit of claim 6, wherein the fixed function hardware block is configured to execute the first virtual function based on information stored in first context registers in the first subset of the set of registers (Knuth, page 3, since a virtualized GPU is shared across many VMs, the GPU hardware tracks the data for each VF and saves the context of each VF when it is time to switch).

Consider claim 8, the overall combination entails the processing unit of claim 7, wherein at least one of a user mode driver and a firmware image of multimedia functionality used to implement the first virtual function are installed on the fixed function hardware block (Knuth, page 4, Even the AMD GPU’s firmware and microcode are protected to prevent intrusion. Any software, including Windows or hypervisor drivers, attempting to load its own firmware code onto the GPU itself must be properly signed and authenticated by the onboard security processor. Also see Vembu, [0089], lines 5-8, in some embodiments, driver software for the graphics processor translates API calls that are specific to a particular graphics or media library into commands that can be processed by the graphics processor; [0109], line 1, user mode graphics 

Consider claim 9, the overall combination entails the processing unit of claim 7, wherein the first guest VM writes information to a doorbell register in the first subset to signal to the scheduler that the first guest VM is ready to be scheduled for execution (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM).

Consider claim 10, the overall combination entails the processing unit of claim 7, wherein the first guest VM is scheduled based on a priority associated with the guest VM and other priorities associated with other guest VMs that are ready to be scheduled (Vembu, [0126], lines 1-8, priorities may be assigned to each of the VMs 1501-1502. The work scheduler 1530 may then schedule work to the render engine 1540 and other engines 1545 based on the priority. For example, if guest VM 1501 has a higher priority than guest VM 1502, then the work scheduler 1530 will schedule work within an N element list 1541 for guest VM 1501 ahead of VM 1502, all other variables being equal).

Consider claim 11, the overall combination entails the processing unit of claim 9, wherein the first guest VM performs graphics rendering on frames stored in a frame buffer in the first subset using the first virtual function during the first time interval (Knuth, page 2, in the case of a GPU, this could mean frame buffer memory and GPU cores). Note that graphics rendering on the aforementioned frames is inherent in Knuth. Nevertheless, Venbu explicitly discloses graphics rendering in, for example, [0003], lines 1-2, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Vembu with the previously presented prior art combination of Knuth and Vembu, as this modification merely entails the combination of prior art elements (the previously presented prior art combination of Knuth and Vembu, and Vembu’s teaching of graphics rendering) according to known methods to yield predictable results (the frames of Knuth being used in graphics rendering), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 12, the overall combination entails the processing unit of claim 11, wherein the first guest VM notifies the hypervisor in response to completing execution during the first time interval, and wherein the doorbell register in the first subset is cleared in response to completing execution during the first time interval (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM; note that doorbell registers are necessarily cleared when serviced so that the doorbells are able to be set again for the next instance of work).

Consider claim 13, Knuth discloses a method comprising: receiving, at a hypervisor (page 2, col. 2, hypervisor) and from a first guest virtual machine (VM) (page 2, VMs) executing in a processing unit (page 2, GPU), a request (page 3, requests of the resource-hungry applications in each VM) to access a first virtual function (page 2, Virtual functions) corresponding to a physical function (page 2, Physical Function) implemented on a fixed function hardware block (page 2, GPU hardware; page 3, video encoder and security hardware) in the processing unit (page 2, GPU); granting, from the hypervisor and to the first guest VM, access to a first subset of a set of registers in the processing unit, wherein the first subset stores 
To any extent to which Knuth does not inherently disclose graphics rendering on the frames, Vembu explicitly discloses graphics rendering in, for example, [0003], lines 1-2, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vembu with the invention of Knuth, as this modification merely entails the combination of prior art elements (Knuth’s prior art elements as cited above, and Vembu’s teaching of graphics rendering) according to known methods to yield predictable results (the frames of Knuth being used in graphics rendering), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 16, the previously presented prior art combination entails the method of claim 13, wherein the first subset of the set of registers includes a frame buffer to store the frames that are operated on by the virtual function (Knuth, page 2, Virtual Functions, or VFs, represent predefined slices of physical resources. In the case of a GPU, this could mean frame 
Vembu’s teaching enables efficient running of workloads from different virtual machines (Vembu, [0121], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the further teaching of Vembu with the previously presented prior art combination of Knuth and Vembu in order to enable efficient running of workloads from different virtual machines. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Vembu with the previously presented prior art combination of Knuth and Vembu, as this modification merely entails the combination of prior art elements (the previously presented prior art combination of Knuth and Vembu, and Vembu’s teaching of 

Consider claim 17, the overall combination entails the method of claim 16, further comprising: scheduling a first guest VM to execute the first virtual function in a first time interval (Knuth, page 3, switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card) in response to signaling from the first guest VM (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; Vembu, [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); Vembu, [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; Vembu, [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM; Knuth, page 3, requests of the resource-hungry applications in each VM).

Consider claim 18, the overall combination entails the method of claim 17, further comprising: granting, from the hypervisor, the first guest VM access to the first subset of the set 

Consider claim 19, the overall combination entails the method of claim 18, wherein configuring the first virtual function comprises installing at least one of a user mode driver and a firmware image of multimedia functionality used to implement the first virtual function on the fixed function hardware block (Knuth, page 4, Even the AMD GPU’s firmware and microcode are protected to prevent intrusion. Any software, including Windows or hypervisor drivers, attempting to load its own firmware code onto the GPU itself must be properly signed and authenticated by the onboard security processor. Also see Vembu, [0089], lines 5-8, in some embodiments, driver software for the graphics processor translates API calls that are specific to a particular graphics or media library into commands that can be processed by the graphics processor; [0109], line 1, user mode graphics driver; [0093], line 3, firmware; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Consider claim 20, the overall combination entails the method of claim 18, further comprising:  writing, from the first guest VM, information to the doorbell register in the first subset to signal that the first guest VM is ready to be scheduled for execution (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM).

Consider claim 21, the overall combination entails the method of claim 20, wherein scheduling the first guest VM comprises scheduling the first guest VM in response to reading the information from the doorbell register (Vembu, [0121], lines 5-9, in particular, one embodiment 

Consider claim 22, the overall combination entails the method of claim 21, wherein scheduling the first guest VM comprises scheduling the first guest VM based on a priority associated with the first guest VM and other priorities associated with other guest VMs that are ready to be scheduled (Vembu, [0126], lines 1-8, priorities may be assigned to each of the VMs 1501-1502. The work scheduler 1530 may then schedule work to the render engine 1540 and other engines 1545 based on the priority. For example, if guest VM 1501 has a higher priority than guest VM 1502, then the work scheduler 1530 will schedule work within an N element list 1541 for guest VM 1501 ahead of VM 1502, all other variables being equal).

Consider claim 23, the overall combination entails the method of claim 21, wherein performing the graphics rendering on the frames comprises performing graphics rendering on frames stored in a frame buffer in the first subset using the first virtual function during the first time interval (Knuth, page 2, in the case of a GPU, this could mean frame buffer memory and 

Consider claim 24, the overall combination entails the method of claim 21, wherein the first guest VM notifies the hypervisor that another virtual function can be loaded for another guest VM in response to completing execution during the first time interval, and wherein the doorbell register in the first subset is cleared in response to completing execution during the first time interval (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM; note that doorbell registers are necessarily cleared when serviced so that the doorbells are able to be set again for the next instance of work).

Claims 2-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuth and Vembu as applied to claims 1 and 13 above, and further in view of Cardona et al. (Cardona) (US 20130042237 A1).
Consider claim 2, to any extent to which the combination thus far does not disclose the processing unit of claim 1, wherein the set of registers is partitioned into a number of subsets that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cardona with the combination of Knuth and Vembu in order to utilize memory more efficiently (Cardona, [0033], line 7). Alternatively, this modification merely entails the combination of prior art elements (the combination of Knuth and Vembu as explained above, and Cardona’s method of partitioning memory for virtual functions) according to known methods to yield predictable results (Knuth’s set of registers being partitioned in the manner taught by Cardona), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Cardona’s teaching of memory that is partitioned into a number of subsets that corresponds to a maximum amount of space allocated to virtual functions, when applied to the combination of Knuth and Vembu wherein it is a set of registers in particular which is being partitioned for virtual functions, results in the overall claimed limitation. 

Consider claim 3, the combination thus far does not disclose the processing unit of claim 1, wherein the set of registers is initially partitioned into a number of subsets that corresponds to a minimum amount of space allocated to the virtual functions, and wherein the number of the subsets is subsequently modified based on properties of the virtual functions.
On the other hand, Cardona discloses memory is initially partitioned into a number of subsets that corresponds to a minimum amount of space allocated to virtual functions, and wherein the number of the subsets is subsequently modified based on properties of the virtual functions ([0038], lines 1-7, onboard memory 135 includes memory partitions 152, 156, and 160, which store translation entries for corresponding virtual functions 140-150, respectively. Virtual Ethernet bridge 125 dynamically resizes memory partitions 152, 156, and 158 using, for example, reserved memory 154, 158, and 162 based upon the amount of translation entries that virtual functions 140-150 utilize; [0039], lines 1-6, in one embodiment, the maximum memory bounds are established when the virtual functions are provisioned, and the memory partitions are set at a "preferred" partition size. During execution, the memory partition may grow/shrink within specified minimum and maximum partition sizes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cardona with the combination of Knuth and Vembu in order to utilize memory more efficiently (Cardona, [0033], line 7). Alternatively, this modification merely entails the combination of prior art elements (the combination of Knuth and Vembu as explained above, and Cardona’s method of partitioning memory for virtual functions) according to known methods to yield predictable results (Knuth’s set of registers being partitioned in the manner taught by Cardona), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Cardona’s teaching of 

Consider claim 14, to any extent to which the combination thus far does not disclose the method of claim 13, further comprising partitioning the set of registers into a number of subsets that corresponds to a maximum amount of space allocated to the virtual functions, Cardona explicitly discloses partitioning memory into a number of subsets that corresponds to a maximum amount of space allocated to virtual functions ([0038], lines 1-7, onboard memory 135 includes memory partitions 152, 156, and 160, which store translation entries for corresponding virtual functions 140-150, respectively. Virtual Ethernet bridge 125 dynamically resizes memory partitions 152, 156, and 158 using, for example, reserved memory 154, 158, and 162 based upon the amount of translation entries that virtual functions 140-150 utilize; [0039], lines 1-6, in one embodiment, the maximum memory bounds are established when the virtual functions are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cardona with the combination of Knuth and Vembu in order to utilize memory more efficiently (Cardona, [0033], line 7). Alternatively, this modification merely entails the combination of prior art elements (the combination of Knuth and Vembu as explained above, and Cardona’s method of partitioning memory for virtual functions) according to known methods to yield predictable results (Knuth’s set of registers being partitioned in the manner taught by Cardona), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Cardona’s teaching of memory that is partitioned into a number of subsets that corresponds to a maximum amount of space allocated to virtual functions, when applied to the combination of Knuth and Vembu wherein it is a set of registers in particular which is being partitioned for virtual functions, results in the overall claimed limitation. 

Consider claim 15, the combination thus far does not disclose the method of claim 13, further comprising partitioning the set of registers into a number of subsets that corresponds to a minimum amount of space allocated to the virtual functions, and modifying the number of subsets based on properties of the virtual functions.
On the other hand, Cardona discloses partitioned memory into a number of subsets that corresponds to a minimum amount of space allocated to virtual functions, and modifying the number of subsets based on properties of the virtual functions ([0038], lines 1-7, onboard memory 135 includes memory partitions 152, 156, and 160, which store translation entries for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cardona with the combination of Knuth and Vembu in order to utilize memory more efficiently (Cardona, [0033], line 7). Alternatively, this modification merely entails the combination of prior art elements (the combination of Knuth and Vembu as explained above, and Cardona’s method of partitioning memory for virtual functions) according to known methods to yield predictable results (Knuth’s set of registers being partitioned in the manner taught by Cardona), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Cardona’s teaching of memory that is initially partitioned into a number of subsets that corresponds to a minimum amount of space allocated to the virtual functions, and wherein the number of the subsets is subsequently modified based on properties of the virtual functions, when applied to the combination of Knuth and Vembu wherein it is a set of registers in particular which is being partitioned for virtual functions, results in the overall claimed limitation. Note that the preferred partition size of Cardona is a minimum amount of space at the time of allocation; alternatively, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the preferred partition size to be the minimum partition size, as this .

Claims 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuth (Consistency and Security: AMD’s approach to GPU virtualization) in view of Vembu et al. (Vembu) (US 20180218530 A1) in view of Cheng et al. (Cheng) (US 20180113731 A1).
Consider claim 25, Knuth discloses a method, comprising: performing, using a first guest virtual machine (VM) (page 2, VMs) executing on a processing unit (page 2, GPU), graphics rendering on frames (Knuth, page 2, Virtual Functions, or VFs, represent predefined slices of physical resources. In the case of a GPU, this could mean frame buffer memory and GPU cores) stored in a first subset of a set of registers implemented in the processing unit (page 2, allocating specific registers and memory for each VF), wherein the graphics rendering is performed using a first virtual function (page 2, Virtual functions) corresponding to a physical function (page 2, Physical Function) implemented on a fixed function hardware block (page 2, GPU hardware; page 3, video encoder and security hardware) that is configured to implement the first virtual function based on first context information stored in the first subset (page 2, allocating specific registers and memory for each VF); detecting, at a hypervisor (page 2, col. 2, hypervisor), a request from a second guest VM  (page 3, requests of the resource-hungry applications in each VM) to access a second virtual function (page 2, Virtual functions) corresponding to the physical function (page 2, Physical Function); and performing, at the hypervisor and in response to the request, a world switch to configure the fixed function hardware block to execute the second 
To any extent to which Knuth does not inherently disclose graphics rendering on the frames, Vembu explicitly discloses graphics rendering in, for example, [0003], lines 1-2, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vembu with the invention of Knuth, as this modification merely entails the combination of prior art elements (Knuth’s prior art elements as cited above, and Vembu’s teaching of graphics rendering) according to known methods to yield predictable results (the frames of Knuth being used in graphics rendering), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which the combination of Knuth and Vembu does not inherently disclose a “world switch”, Cheng explicitly discloses a world switch ([0032], lines 10-17, the GPU scheduler 318 triggers world switches between all already active VFs 314 which have already finished initialization such that each VF 314 are allocated GPU time to handle any accumulated commands before reporting the last completed fence instruction ID back to the guest OS. During the world switches, the hypervisor 308 uses PF configuration space registers to switch the GPU from one VF (e.g., VF(1)) to another (e.g., VF(2))) , and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Knuth and Vembu with the invention of Cheng, as this modification merely entails the combination of prior art elements (the switching of the combination of Knuth and Vembu as cited above, and Cheng’s teaching of world switching) 

Consider claim 26, the previously presented prior art combination entails the method of claim 25. Additionally, Vembu discloses a second guest VM writes information to a doorbell register in a second subset of a set of registers to indicate that the second guest VM is ready to be scheduled, and wherein detecting the request comprises reading the information from the doorbell register ([0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM).
Vembu’s teaching enables efficient running of workloads from different virtual machines (Vembu, [0121], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, and Cheng in order to enable efficient running of workloads from different virtual machines. Alternatively, it would 

Consider claim 27, the overall combination entails the method of claim 26, further comprising: scheduling the second guest VM for execution during a time interval that begins at a scheduled time (Knuth, page 3, switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card) in response to detecting the request (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; Vembu, [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); Vembu, [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; Vembu, [0124], lines 5-7, a virtual 

Consider claim 28, the overall combination entails the method of claim 27, wherein scheduling the second guest VM for execution during the time interval comprises granting the second guest VM exclusive access to the set of registers during the time interval (Knuth, page 3, since a virtualized GPU is shared across many VMs, the GPU hardware tracks the data for each VF and saves the context of each VF when it is time to switch. Switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card; Vembu, [0126], lines 1-8, priorities may be assigned to each of the VMs 1501-1502. The work scheduler 1530 may then schedule work to the render engine 1540 and other engines 1545 based on the priority. For example, if guest VM 1501 has a higher priority than guest VM 1502, then the work scheduler 1530 will schedule work within an N element list 1541 for guest VM 1501 ahead of VM 1502, all other variables being equal).

Consider claim 29, the overall combination entails the method of claim 27, wherein performing the world switch comprises performing the world switch at the scheduled time (Knuth, page 3, switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card; Cheng, [0032], lines 10-17, the GPU scheduler 318 triggers world switches between all already active VFs 314 which have already finished initialization such that each VF 314 are allocated GPU time to handle any 

Consider claim 30, the overall combination entails the method of claim 29, wherein performing the world switch comprises configuring the fixed function hardware block based on second context information stored in the second subset of the set of registers (Knuth; page 2, with SR-IOV, the physical separation is accomplished by allocating specific registers and memory for each VF. This allows the PCIe device to present multiple instances of itself to the hypervisor or specific VMs, with each instance tied back to a VF; Cheng, [0032], lines 10-17, the GPU scheduler 318 triggers world switches between all already active VFs 314 which have already finished initialization such that each VF 314 are allocated GPU time to handle any accumulated commands before reporting the last completed fence instruction ID back to the guest OS. During the world switches, the hypervisor 308 uses PF configuration space registers to switch the GPU from one VF (e.g., VF(1)) to another (e.g., VF(2))).

Consider claim 31, the overall combination entails the method of claim 30, wherein configuring the fixed function hardware block comprises installing at least one of a user mode driver and a firmware image of multimedia functionality used to implement the second virtual function (Knuth, page 4, Even the AMD GPU’s firmware and microcode are protected to prevent intrusion. Any software, including Windows or hypervisor drivers, attempting to load its own firmware code onto the GPU itself must be properly signed and authenticated by the onboard security processor. Also see Vembu, [0089], lines 5-8, in some embodiments, driver software for 

Consider claim 32, the overall combination entails the method of claim 30, further comprising: performing, using the second guest VM, graphics rendering on frames  stored in the second subset of the set of registers using the second virtual function (Knuth, page 2, Virtual Functions, or VFs, represent predefined slices of physical resources. In the case of a GPU, this could mean frame buffer memory and GPU cores; Knuth, page 2, allocating specific registers and memory for each VF; Venbu, [0003], lines 1-2, graphics hardware includes a number of independent engines such as render engines).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong (AMD MULTIUSER GPU: HARDWARE-ENABLED GPU VIRTUALIZATION FOR A TRUE WORKSTATION EXPERIENCE) discloses details of AMD multiuser GPU (e.g., on page 4, second column), including virtual functions, physical functions, a hypervisor, and so forth, and as such is relevant to the corresponding language in the claims. 
Abraham et al. (US 20140229769 A1) discloses in paragraph [0009] that “a VMM assigns one or more VFs to a VM by mapping configuration space registers of the VFs to the configuration space presented to the VM by the VMM. SR-IOV-capable devices can provide configurable numbers of independent VFs, each with its own PCIe configuration space.” As such, Abraham’s teaching is relevant to the recited hypervisor and virtual functions. 
Anand et al. (US 20160170790 A1) disclose efficient utilization of adapter and hypervisor resources associated with a SRIOV virtual function based upon the VF usage via dynamic resizing in paragraph [0005], and as such is relevant to the recited register partitioning. 
Ding et al. (US 20160292007 A1) disclose assigning doorbell registers to virtual functions (see e.g. [0050]), and as such is relevant to the recited doorbell and virtual function limitations. 
Roberts et al. (US 20170161204 A1) disclose GPU virtualization (see, for example, [0005]) entailing allocating virtual machines by a hypervisor and dedicating 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/Primary Examiner, Art Unit 2182